Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/368987 filed on March 29, 2019. Claims 1-14 are presented for examination and are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tenant application logic to generate …; an address decoder to (i) translate…, and (ii) determine …; a table updater to determine …; a remote access interface to perform …; and a local access interface to perform … in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to “computer-readable storage media” and the specification discloses that “the computer-readable media may be embodied as any type of media capable of being read and/or other media” [PGPub US 2019/0227949; ¶0059]. As such the claimed computer-readable storage media is interpreted as signals and therefore, does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 11-14 depend from claim 10 and does not cure the parent claim deficiencies. Therefore, these claims are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0223576) in view of Paltashev (US 2018/0024938); and still further in view of Patil (US 2016/0246717).
Regarding claim 1, Zhao teaches a computing device for edge data access, the computing device comprising: tenant application logic to generate an access request from a service executed by the computing device to a virtual address [the initiators of I/O requests reaching the virtual LUN devices can be end users; or non-cloud ; and an address decoder to (i) translate the virtual address to an edge location address based on an edge translation table associated with the service [according to the established mapping information table (Table 2) of the LBA address space, query and acquire the physical LBA address for data storage mapping to each virtual LBA address in the virtual LBA address space (¶0069); wherein  Table 2 shows the mapping relationship information of virtual LUN address space for virtual LBA devices accessed by cloud computing service instances and the physical LBA address space for data storage in the specified cloud computing data center (¶0063)]. 
Zhao, however, does not explicitly teach the address decoder configured to determine whether the edge location address is local to the computing device in response to translation of the virtual address; a table updater to determine whether the access request is a modification request in response to a determination that the edge location is not local to the computing device; a remote access interface to perform the access request with a remote resource in response to a determination that the access request is not a modification request; and a local access interface to perform the access request with a local resource of the computing device in response to a determination that the access request is a modification request; wherein the table updater is further to update the edge translation table based on the local resource of the computing device in response to performance of the access request with the local resource.
Paltashev, when addressing the issues of accessing a system with virtual memory, teach the address decoder configured to determine whether the edge location address is local to the computing device in response to translation of the virtual address [decision block 615, the address translation buffer determines whether the virtual address is mapped to a physical address of a physical page in the local memory; FIG. 6 and ¶0036]; and a local access interface to perform the access request with a local resource of the computing device in response to a determination that the access request is a modification request [if the virtual address is not mapped to a physical address of a physical page in the local memory, the method flows to block 630; at block 630, a physical address of a physical page in the free page pool is mapped to the virtual address; and the write command writes information to the physical page based on the virtual address; ¶0036-37 and FIG. 6]; wherein the table updater is further to update the edge translation table based on the local resource of the computing device in response to performance of the access request with the local resource [in some embodiments, mapping the physical address to the virtual address includes updating page tables, free page tables, and other address translation buffers to reflect the mapping of the physical page to the virtual address; ¶0037].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to use the on-demand allocation of memory from the local pool in response to write commands as disclosed 
Moreover, while Paltashev does not explicitly teach a table updater to determine whether the access request is a modification request in response to a determination that the edge location is not local to the computing device; Paltashev’s disclosure clearly show two separate decision flows for the different command types. That is, FIG. 6 is directed to write commands and FIG. 7 to read commands. Hence a person of ordinary skill in the art would reasonably concluded that Platashev implicitly determines whether the access request is a modification request (i.e. write command) or not a modification request (i.e. a read command).
Furthermore, a person of ordinary skill in the art having read Paltashev disclosure would notice that for both write and read commands [FIG. 6 and FIG. 7] the very first decision block after receiving the command is determining by the address translation buffer whether the virtual address is mapped to a physical address of a physical page in the local memory [¶0036, 0040, block 615 on FIG. 6 and block 715 on FIG. 7]. That is, regardless of the type of request (read or write) both FIG. 6 and FIG. 7 immediately determine if the request is directed to local or remote memories. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine if the request is directed to a local or remote memory before determining the type of request. The combination would have be obvious because a person of ordinary skill in the art would understand that by doing this determination first; it only needs to be determined once for all request types.
a remote access interface to perform the access request with a remote resource in response to a determination that the access request is not a modification request.
On the one hand, Paltashev discloses that at block 710, a read command is received that includes a virtual address indicating a location that is to be read by the read command; at decision block 615, the address translation buffer determines whether the virtual address is mapped to a physical address of a physical page in the local memory [FIG. 7 and ¶0040]. Wherein if the virtual address is not mapped to a physical address of a physical page in the local memory, the method flows to block 730; and at block 730, a new local compute process is spawned to generate the data that is to be read [¶0041].
On the other hand, Patil, when addressing the issues of accessing remote resources on virtual memory system, teach a remote access interface to perform the access request with a remote resource in response to a determination that the access request is not a modification request [storage system 112 reads the requested data record and returns it as a response communicated back across network 116 to cache system 110A; wherein cache system 110A then returns the read data record to virtual machine 102A and also writes or stores it in flash memory 111A (in what is referred to herein as a "false write" because it is a write to cache memory initiated by a generated read command versus a write to cache memory initiated by a generated write command which is sometimes referred to herein as a "true write" to differentiate it from a false write); ¶0020 on Patil].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further access the data located on the 
Regarding claim 2, Zhao/Paltashev/Patil teach the computing device of claim 1, further including migration logic to: determine whether to localize the access request in response to the determination that the access request is not a modification request; copy data from the remote resource to a local resource of the computing device in response to a determination to localize the access request; and update the edge translation table based on the local resource of the computing device in response to copying of the data from the remote resource [storage system 112 reads the requested data record and returns it as a response communicated back across network 116 to cache system 110A; wherein cache system 110A then returns the read data record to virtual machine 102A and also writes or stores it in flash memory 111A (in what is referred to herein as a "false write" because it is a write to cache memory initiated by a generated read command versus a write to cache memory initiated by a generated write command which is sometimes referred to herein as a "true write" to differentiate it from a false write); ¶0020 on Patil].
Regarding claim 4, Zhao/Paltashev/Patil teach the computing device of claim 1, wherein to determine whether to localize the access request comprises to determine whether to localize the access request based on a policy associated with the service [the logical level of isolation is mainly achieved through the metadata policy-based multi-tenant data security management methods and systems, such as the United States Patent US 2011/0022642 Policy Driven Cloud Storage Species Management and Cloud Storage Policy Router; ¶0004 on Zhao].
Regarding claim 5, Zhao/Paltashev/Patil teach the computing device of claim 1, further including a hardware accelerator, wherein to determine whether to localize the access request comprises to determine whether to localize the access request by the hardware accelerator [a graphics processing unit (GPU) in the processing system; wherein the CPU allocates pages in the local memory to a sparse data set that stores texture data that is expected to be used to render a scene in one or more subsequent frames; and wherein the CPU configures the virtual memory page table to map a subset of the virtual memory addresses used by applications running on the GPU to the allocated physical pages of the local memory; ¶0012 on Paltashev].
Regarding claim 9, Zhao/Paltashev/Patil teach the computing device of claim 1, wherein the virtual address of the access request identifies a memory location or a data storage location [a mapping relationship between the virtual LBA address space for data access of cloud computing service instance to virtual LUN devices, and the physical LBA address space for data storage in a specified cloud computing data center on user end (or user trusted third party client); ¶0044 on Zhao].
Regarding claim 10-12; these claim(s) limitations are significantly similar to those of claim(s) 1, 2 and 5; and, thus, are rejected on the same grounds.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0223576) in view of Paltashev (US 2018/0024938); further in view of Patil (US 2016/0246717); and still further in view of Geiger (US 2020/0004589).
Regarding claim 3, Zhao/Paltashev/Patil explicitly teach all the claim limitations except for the computing device of claim 2, wherein to determine whether to localize the access request comprises to determine whether to localize the access request based on an edge topography of the remote resource.
Geiger, in analogous art, discloses that cloud environments are a known type of computing environment; wherein cloud environments typically: (i) are distributed in space (for example, multiple computers communicating with each other over wide area and local area networks); (ii) change in their topography over time (for example, a virtual machine instance may be running on a first blade server at a first point in time, and then a different blade server in a different city at a second point in time); and (iii) make extensive use of computing resources located in and managed as cloud computing resources [¶0003].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cloud environment of Zhao/Paltashev/Patil to account for any change of topography that normally happens over time on cloud environments as disclosed by Geiger. The combination would have be obvious because a person of ordinary skill in the art would know that the topography of could environments change over time and thus the physical addresses of resources (i.e. memories) changes with the topography changes and must be taken into consideration for proper operation of the cloud environment of Zhao/Paltashev/Patil.

Allowable Subject Matter
Claims 6-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is directed to migrating cloud services to another edge device; and outlines a very particular set of steps for migrating these resources. As such the examiner finds the invention of claims 6-8 and 13-14 to be non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132